ATTORNEY GRIEVANCE COMMISSION                                   *
                                                                              IN   THE
     OF   MARYLAND                                                            COURT OF APPEALS
                                                                *
                                                                              OF     MARYLAND
                   Petitioner,
                                                                *
                                                                              Misc. Docket    AG N0.    2
v‘
                                                                *
                                                                              September Term, 20] 8

MELINDA GALE TELL                                               *



                   Respondent.
                                                   ORDER
          This matter    came before    the Court 0n the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Melinda Gale                             Tell,   pursuant t0 Maryland Rule

19-736, to indeﬁnitely suspend the Respondent from the practice of law.                          The Court having

considered the Joint Petition and the record herein,                  it is   this   __
                                                                                     28th   day of   September 2018;

          ORDERED,        that the   Respondent, Melinda Gale                   Tell,    be indeﬁnitely suspended

from the practice of law         in the State   of Maryland for violations of Rules              1.1, 1.2, 1.3, 1.4,


1.5, 1.15, 1.16, 8.1(b)     and 8.4(a) and       (d)   of the Maryland Rules of Professional Conduct,

and   it is   further;

          ORDERED,       that the Clerk of this Court shall strike the                  name 0f Melinda Gale    Tell

from the register 0f attorneys        in the Court     and     certify that fact to the trustees        of the Client

Protection      Fund 0fthe Bar 0f Maryland and           all   Clerks 0f all judicial tribunals in this State

in   accordance with Maryland Rule 19-762(b).



                                                                    /s/ Mary Ellen Barbera
                                                                 Chief Judge




               2018-09-28
               13:47-04:00